Citation Nr: 1756003	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-40 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a hepatic disorder, to include hepatic cirrhosis and hepatitis C, and to include as due to herbicide agent exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include: adjustment disorder; depression; posttraumatic stress disorder (PTSD); mood disorder due to hepatic cirrhosis; and polysubstance abuse disorder.   


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from August 1968 to May 1969, including in-country service in the Republic of Vietnam (RVN) from January to May 1969.  The Veteran died in February 2016; the Appellant is his widow.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. 

In February 2013, the Board remanded for further development.  In February 2015, the Board denied the claims.  In November 2015, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR).  In March 2016 and April 2017, the Board remanded for further development.  Substantial compliance was not achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

These appeals have been advanced on the Board's docket.  See 38 U.S.C. § 7107(a)(2) (West 2012); 38 C.F.R. § 20.900(c) (2017).

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.

REMAND

The Appellant generally contends that the Veteran's hepatic disorder, acquired psychiatric disorder, and polysubstance use disorder were etiologically related to service.  While additional delay is regrettable, remand is required, as the Board still lacks an adequate etiological opinion regarding the hepatic disorder, which was ordered by the Court in its November 2015 JMR.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall, 11 Vet. App. at 271.  Further, as evidence indicates that the acquired pscyhaitric disorder may be related to the hepatic disorder and the polysubstance use disorder may be related to the acquired psychiatric disorder, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

(These appeals have been advanced on the Board's docket.  See 38 C.F.R. § 20.900(c) (2017).  Expedited handling is required.)

1.  Obtain an addendum medical nexus opinion that addresses all of the following: 

(a)  whether the Veteran's type of liver cancer (hepatocellular carcinoma) is listed among those enumerated at 38 C.F.R. § 3.309(e);

(b)  whether the Veteran's hepatic disorder was at least as likely as not caused or aggravated beyond natural progression by high risk sexual activity; 

(c)   whether the Veteran's hepatic disorder was at least as likely as not caused or aggravated beyond natural progression by air gun inoculations (recognized as a Hepatitis C risk factor pursuant to Fast Letter 04-13);

(d)  whether the Veteran's hepatic disorder was at least as likely as not caused or aggravated beyond natural progression by medivac blood exposure;

(e)  whether the Veteran's hepatic disorder was at least as likely as not caused or aggravated beyond natural progression by sharing toothbrushes; 

(f)  whether the Veteran's hepatic disorder was at least as likely as not caused or aggravated beyond natural progression by sharing razors; 

(g)  whether the Veteran's hepatic disorder was at least as likely as not caused or aggravated beyond natural progression by herbicide agent exposure; and/or

(h)  whether the Veteran's hepatic disorder was at least as likely as not caused or aggravated beyond natural progression by any other in-service event or injury.  

The examiner is advised that: (1) the Veteran is presumed to have been exposed to herbicide agents during his service in the RVN pursuant to 38 C.F.R. § 3.307(a)(6)(iii); and (2) the Veteran is competent to report in-service exposure risks of high risk sexual activity, air gun inoculations, medivac blood exposure, and sharing toothbrushes and razors, as they are lay-observable (see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Any negative opinions must not rely on the absence of evidence in service treatment records (see September 2017 negative nexus opinion relying on absence of risk factors in service treatment records; Dalton, 21 Vet. App. at 23).  A rationale must be provided for all opinions.

2.  Readjudicate the appeals.  

The Appellant has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the Court.  See 38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2017).

